 



Exhibit 10.6
FIRST AMENDMENT
TO
PRODUCTION PARTICIPATION PLAN
OF
WHITING PETROLEUM CORPORATION
     This First Amendment (this “Amendment”) to the Production Participation
Plan (as amended and restated February 23, 2006, the “Plan”) of Whiting
Petroleum Corporation, a Delaware corporation (the “Company”), is adopted by the
Company by action of its Board of Directors on February 23, 2007 and executed to
be effective March 1, 2007. Capitalized terms used herein without definition
shall have the meaning ascribed to such terms in the Plan.

  1.   Amendments.

  a.   The second sentence of Section 4.2 of the Plan is hereby amended by
adding the following to the end of the sentence:

    “; provided, however, that, with respect to any Partial Plan Year or a Plan
Year, the last day of which is the date of a Change in Control (as defined in
Section 1.5) or a voluntary termination of the Plan, the Committee shall not
allocate a percentage less than the average of the percentages set by the
Committee for the three (3) previous Plan Years as to proven undeveloped
reserves allocated pursuant to Section 7.1.”

    b.   The first sentence of Section 5.1(b) of the Plan is hereby amended by
deleting and replacing such sentence in its entirety with the following:

    “(b) Up to sixty-six and two-thirds percent (66-2/3%) of the Net Income
attributable to each Plan Year’s or Partial Plan Year’s accounting pool shall be
available for allocation among eligible Participants on the basis of performance
or any other basis determined in the discretion of the Committee.”

  2.   Force and Effect. Except as amended by this Amendment, the terms and
conditions of the Plan shall remain in full force and effect.

            WHITING PETROLEUM CORPORATION
      By:   /s/ James J. Volker         James J. Volker        President and
Chief Executive Officer     